Exhibit 3.2 Filed in the office of Document Number 20110384094-92 Ross Miller Secretary of State State of Nevada Filing Date and Time 05/24/2011 9:10 AM Entity Number E0688922005-9 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4920 (775) 684-6708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 1 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Articles of Merger (Pursuant to NRS Chapter 92A) 1) Name and jurisdiction of organization of each constituent entity (NRS 92A.200): □ If there are more than four merging entities, check box and attach an 81/2" x 11" blank sheet containing the required Information for each additional entity from artlelo ono. VistaGen Corporation Name of merging entity Colorado Corporation JurisdictionEntity type* Name of merging entity Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type * and, Excaliber Enterprises, Ltd. Name of surviving entity NevadaCorporation JurisdictionEntity type * * Corporation, non-profit corporation, limited partnership, limited-liability company or business trust Filing Fee: $350.00 This form must be accompanied by appropriate fees. Nevada Secretary Of State 92A Merger Page 1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4920 (775) 684-6708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 2 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 2) Forwarding address where copies of process may be sent by the Secretary of State of Nevada (If a foreign entity Is the survivor In the merger - NRS WA.18D); Attn: c/o: 3)Choose one: [ ] The undersigned declares that a plan of merger has been adopted by each constituent entity (NRS 92A.200). [ ] The undersigned dedans thata plan of merger has been adopted by the parent domestic entity (NRS 92A.180). 4)Owner's approval (NRS 92A.200) (options a, b or c must be used, as applicable,, for each entity): [ ] If than are mm than four merging entitles, check box and attach an 81/2" x 11" blank sheet containing the required Information for each additional entity from the appropriate section of article four. (a) Owner's approval wea net required from VistaGen Corporation Name of merging entity, If applicable Name of merging entity, If applicable Name of merging entity, If applicable Name of merging entity, If applicable and, or; Excaliber Enterprises, Ltd. Name of surviving entity, if applicable. This form must bo accompanied by appropriate fees. Nevada Secretary Of State 92A Merger Page 2 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4920 (775) 684-6708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 3 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (b) The plan was approved by the required consent of the owners of *: Name of merging entity, If applicable Name of merging entity, If applicable Name of merging entity, If applicable Name of merging entity, If applicable and, or; Name of surviving entity, if applicable * Unless otherwise provided in the certificate of truat or governing instrument gf a bueineee trust, a merger must bs approved by all the trustees and beneficial owners of each business trust that Is a constituent entity in the merger. This form must bo accompanied by appropriate fees. Nevada Secretary Of State 92A Merger Page 3 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4920 (775) 684-6708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 4 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (c) Approval of plan of merger for Nevada non-profit corporation (NRS 92A. 160): The plan of merger has been approved by the directors of the corporation and by each public officer or other person whose approval of the plan of merger is required by the articles of incorporation of the domestic corporation. Name of merging entity, If applicable Name of merging entity, If applicable Name of merging entity, If applicable Name of merging entity, If applicable and, or; Name of surviving entity, if applicable This form must bo accompanied by appropriate fees. Nevada Secretary Of State 92A Merger Page 4 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4920 (775) 684-6708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 5 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 5) Amendments, if any, to the articles or certificate of the surviving entity. Provide article numbers, if available. (NRS 92A.200)*: ARTICLE 1 Name The complete name of this Coiporation shall be VistaGen Therapeutics, Inc. 6) Location of Plan of Merger (check a or b): [ ] (a) The entire plan of merger is attached; or, [X] (b) The entire plan of merger is on file at the registered office of the surviving wrporatbn, limited-liability company or business trust, or at the records office address if a limited partnership, or other place of business of the surviving entity {NRS 92A.200). 7) Effective date (optional)*: * Amended and restated articles may be attached as an exhibit or integrated into the articles of merger. Please entitle them "Restated" or "Amended and Restated," accordingly. The form to accompany restated articles prescribed by the secretary of state must accompany the amendod and/or restated articles. Pursuant to NRS 92A,180 (merger of subsidiary into parent - Nevada parent owning 90% or more of subsidiary), the articles of merger may not contain amendments to the constituent documents of the surviving entity except that the name of the surviving entity may be changed. ** A merger takes effect upon filing the articles of merger or upon a later date as specified in the articles, which must not be more than 90 days after the articles are filed (NRS 92A.240). This form must bo accompanied by appropriate fees. Nevada Secretary Of State 92A Merger Page 5 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4920 (775) 684-6708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 6 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 8) Signatures - Must be signed by: An officer of each Nevada corporation; All general partners of each Nevada limited partnership; All general partnersof each Nevada limited-liability limited partnership; A manager of each Nevada limited-liability company with managers or one member If there are no managers; A trustee ef each Nevada buslneaa trust (NR3 92A.23Q)" [ ] If then are more than four merging entitles, check box and attach an 81/2" x 11" blanksheet containing the required Information for each additional entity from article eight VistaGen Corporation Name of merging entity /s/ Shawn K. Singh President 5/19/2011 Signature Title Date X Signature Title Date X Signature Title Date X Signature Title Date and, Excaliber Enterprises, Ltd. /s/ Shawn K. Singh Chief Executive Officer 5/19/2011 Signature TitleDate * The articles of merger must be signed by each foreign constituent entity In the manner provided by the law governing It (NRS 92A.230). Additional signature blocks may be added to this page ores an attachment, as needed. IMPORTANT: Failure to include any of thft above information and submit with the proper fees may cause this filing to be rejected. This form must bo accompanied by appropriate fees. Nevada Secretary Of State 92A Merger Page 6 Filed in the office of Document Number 20110384097-25 Ross Miller Secretary of State State of Nevada Filing Date and Time 05/24/2011 9:10 AM Entity Number E0688922005-9 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4920 (775) 684-6708 Website: www.nvsos.gov Certificate of Change Pursuant to NRS 78.209 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Change Pursuant to NRS 78.209 For Nevada Profit Corporations 1. Name of corporation: Excaliber Enterprises, Ltd 2. The board of directors have adopted a resolution pursuent to NRS 78.209 and have obtained any required approval of the stockholders. 3. The current number of authorized shares and the per value. If any, of each class or series, if any, of shares before the change: 200,000,000 shares of common stock, $0,001 par value 4. The number of authorized shares and the par value, if any, of each class or series, if any, of shares after the change: 400,000,000 shares of common stock, S0.001.par value 5. The number of shares of each affected class or series, if any, to be issued after the change in exchange for each issueed share of the same class or series: 15,241,904 shares of common stock .(2-1 forward stock split) 6. The provisions, if any, for the issuance of fractional shares, or for the payment of money or the issuance of scrip to stockholders otherwise entitled to a fraction of a sham and the percentage of outstanding shares affected thereby: No fractional shares will result from the change 7.Effective date of filing: (optional) 8.Signature: (required) /s/ Shawn K. Singh Chief Executive Officer Signature of Officer Title
